IN THE SUPREME COURT OF IOWA
                              No. 13–0729

                          Filed June 27, 2014
                       Amended November 13, 2014

RUSSELL PHILLIPS,

      Appellant,

vs.

CHICAGO CENTRAL & PACIFIC RAILROAD COMPANY,
a Delaware Corporation,

      Appellee.


      Appeal from the Iowa District Court for Pottawattamie County,

Mark Eveloff, Judge.



      A railroad employee appeals a district court order finding an

employer satisfied the judgment in a case filed pursuant to the Federal

Employers’ Liability Act. AFFIRMED.



      Richard D. Crotty, Council Bluffs, and Christopher W. Bowman of

Yaeger, Jungbauer & Barczak, P.L.C., St. Paul, Minnesota, for appellant.


      R. Todd Gaffney, Kellen B. Bubach, and Eric G. Hoch of Finley, Alt,

Smith, Scharnberg, Craig, Hilmes & Gaffney, P.C., Des Moines, for

appellee.



      Nicholas A. Klinefeldt, United States Attorney, and William C.

Purdy, Assistant United States Attorney, and Marion E.M. Erickson and

Jonathan S. Cohen, Washington, D.C., for amicus curiae United States

of America.
                                        2

APPEL, Justice.

      In this case, we must determine the tax consequences of a general

verdict under the Federal Employers’ Liability Act (FELA), 45 U.S.C.

§§ 51–60 (2006). A railroad employee filed a negligence action against a

railroad and obtained a favorable general jury verdict.     The employer

withheld a portion of the subsequent award to pay taxes allegedly due

under the Railroad Retirement Tax Act (RRTA), 26 U.S.C. §§ 3201–3241,

and paid the balance to the employee. When the employee refused to

sign a satisfaction of judgment, the railroad sought an order of

satisfaction from the district court.

      The employee resisted the motion for an order of satisfaction on

several grounds.    First, the employee claimed an award for “time lost”

was not taxable compensation under the RRTA. Second, the employee

claimed that even if compensation for time lost is taxable, because there

is no way to determine the portion of the general verdict allocable to lost

income, the employer was not entitled to withhold any amount for

payment of taxes. Finally, the employee claimed that the railroad had

not fully satisfied the judgment.

      The district court ruled in favor of the railroad.    The employee

appeals. For the reasons expressed below, we affirm.

      I. Factual and Procedural Background.

      Russell Phillips was an employee of the Chicago Central & Pacific

Railroad.   His last day of work was in April of 2008.     During the last

three years of his employment, Phillips was diagnosed with a number of

conditions, including chronic bursitis of the shoulder; acute and chronic

degenerative osteoarthritis of the cervical, thoracic, and lumbosacral

spine; shoulder sprain/strain; acute ulnar neuropathy; acquired chronic
                                     3

spondylolisthesis; rotator cuff disease on the right shoulder; and bilateral

carpal tunnel syndrome.

        In October 2008, Phillips filed a claim against the railroad under

FELA.     Phillips alleged that while employed by the railroad he was

injured as a result of the railroad’s negligence in failing to provide him

with a safe workplace and in failing to provide him with reasonably safe

equipment.      Phillips sought a wide variety of damages, including

damages for lost past and future wages.       The jury was instructed to

consider whether Phillips was entitled to recover damages for medical

expenses, lost wages, future earning capacity, loss of bodily functions,

and physical and mental pain and suffering.

        The jury returned a general verdict in favor of Phillips in the

amount of $940,905.10. Because the jury found Phillips eighty percent

at fault for his injuries, the district court entered judgment in favor of

Phillips in the amount of $188,181.02 plus interest. The railroad paid

Phillips the amount of the judgment less $10,546.92, which it withheld

for payment to the Internal Revenue Service (IRS) under the RRTA.

        When the railroad requested Phillips execute a satisfaction of

judgment, he refused to sign on the ground the railroad should not have

withheld any amount for tax purposes. In response, the railroad filed a

motion with the district court for an order of satisfaction and discharge

of judgment.

        The district court sustained the railroad’s motion for satisfaction

and discharge of judgment. According to the district court, the sole issue

before it was whether an employer may withhold a portion of a plaintiff’s

general verdict award to pay the RRTA payroll taxes. In order to answer

this general question, the district court made two conclusions. First, the

district court concluded payments for time lost amounted to taxable
                                       4

compensation for the purposes of the RRTA. Second, the district court

concluded a general verdict is considered pay for time lost in its entirety

under the RRTA unless part of the award is specifically allocated to other

factors.

        II. Discussion.

        A. Overview    of     Applicable   Statutory   and    Administrative

Framework. We begin our discussion with an overview of the applicable

statutory and administrative framework.        The Railroad Retirement Act

(RRA) of 1974, 45 U.S.C. §§ 231–231v, provides a system of retirement

and disability benefits for those who pursue careers in the railroad

industry. Hisquierdo v. Hisquierdo, 439 U.S. 572, 573, 99 S. Ct. 802,

804, 59 L. Ed. 2d 1, 6 (1979).       The Railroad Retirement Board (RRB)

administers the RRA benefits. 45 U.S.C. § 231f(a). Generally, the RRA

applies to railroad companies and their employees.            See 45 U.S.C.

§ 231(a)(1)–(2)   (defining    “employer”);   id.   § 231(b)(1)–(2)   (defining

“employee”).

        Taxes collected under the RRTA fund certain RRA benefits, or as

one court put it, the RRA represents “the expenditure side of the coin”

and the RRTA “is the revenue side.” Standard Office Bldg. Corp. v. United

States, 819 F.2d 1371, 1373 (7th Cir. 1987); see Hisquierdo, 439 U.S. at

574 & n.2, 99 S. Ct. at 804 & n.2, 59 L. Ed. 2d at 6 & n.2. Under the

RRTA, both railroad employees and their employers pay a tax to the IRS.

See 26 U.S.C. § 3201 (tax on employees); id. § 3221 (tax on employers).

Thus, the RRTA “is to the railroad industry what the Social Security Act

is to other industries: the imposition of an employment or payroll tax on

both the employer and the employee, with the proceeds used to pay

pensions and other benefits.” Standard Office Bldg. Corp., 819 F.2d at

1373.
                                     5

      The RRTA provides that employers must collect applicable taxes

“by deducting the amount of the taxes from the compensation of the

employee as and when paid.” 26 U.S.C. § 3202(a). The RRTA imposes

two tiers of taxation on compensation earned by railroad workers. See

id. § 3201. Tier 1 taxes under the RRTA fund benefits corresponding to

Social Security and Medicare benefits and are calculated using the

applicable Social Security and Medicare tax formulas. See id. § 3201(a);

see also id. § 3101(a)–(b); Hisquierdo, 439 U.S. at 574, 99 S. Ct. at 804–

05, 59 L. Ed. 2d at 6.     Tier 2 taxes fund a separate annuity that is

equivalent to a private pension benefit.          See 26 U.S.C. § 3201(b);

Heckman v. Burlington N. Santa Fe Ry., 837 N.W.2d 532, 539 (Neb.

2013); see also Hisquierdo, 439 U.S. at 574–75, 99 S. Ct. at 804–05, 59

L. Ed. 2d at 6–7; Bowman v. Stumbo, 735 F.2d 192, 196 n.7 (6th Cir.

1984); Atchison, Topeka & Santa Fe Ry. v. United States, 628 F. Supp.
1431, 1433 (D. Kan. 1986).

      The   RRA    and   the   RRTA      employ    different   definitions   of

“compensation.” The RRA’s definition specifically includes payments for

time lost. See 45 U.S.C. § 231(h)(1). It provides:

      The term “compensation” means any form of money
      remuneration paid to an individual for services rendered as
      an employee to one or more employers or as an employee
      representative, including remuneration paid for time lost as an
      employee, but remuneration paid for time lost shall be
      deemed earned in the month in which such time is lost.

Id. (emphasis added).    The RRA also addresses whether payments for

personal injury are considered compensation and how to calculate the

amount of a payment that is considered compensation for time lost. See

id. § 231(h)(2). The RRA provides:

      An employee shall be deemed to be paid “for time lost” the
      amount he is paid by an employer with respect to an
      identifiable period of absence from the active service of the
                                    6
      employer, including on account of personal injury . . . . If a
      payment is made by an employer with respect to a personal
      injury and includes pay for time lost, the total payment shall
      be deemed to be paid for time lost unless, at the time of
      payment, a part of such payment is specifically apportioned to
      factors other than time lost, in which event only such part of
      the payment as is not so apportioned shall be deemed to be
      paid for time lost.

Id. (emphasis added).

      The RRTA employs a different definition of compensation. See 26

U.S.C. § 3231(e).   In pertinent part, the RRTA defines compensation

generally as: “any form of money remuneration paid to an individual for

services rendered as an employee to one or more employers.” Id. Thus,

unlike the RRA, the RRTA does not currently explicitly address the tax

consequences of remuneration for time lost.

      Though the RRTA does not explicitly address the tax consequences

of remuneration for time lost, it did prior to amendments in 1975 and

1983. Before these amendments, the RRTA defined compensation in a

fashion similar to the current definition in the RRA. The RRTA formerly

provided:

              (1) The term “compensation” means any form of
      money remuneration earned by an individual for services
      rendered as an employee to one or more employers, or as an
      employee representative, including remuneration paid for
      time lost as an employee, but remuneration paid for time lost
      shall be deemed earned in the month in which such time is
      lost. . . .

             (2) A payment made by an employer to an individual
      through the employer’s payroll shall be presumed, in the
      absence of evidence to the contrary, to be compensation for
      service rendered by such individual as an employee of the
      employer in the period with respect to which the payment is
      made. An employee shall be deemed to be paid “for time
      lost” the amount he is paid by an employer with respect to
      an identifiable period of absence from the active service of
      the employer, including absence on account of personal
      injury, and the amount he is paid by the employer for loss of
      earnings resulting from his displacement to a less
      remunerative position or occupation. If a payment is made
                                         7
       by an employer with respect to a personal injury and
       includes pay for time lost, the total payment shall be deemed
       to be paid for time lost unless, at the time of payment, a part
       of such payment is specifically apportioned to factors other
       than time lost, in which event only such part of the payment
       as is not so apportioned shall be deemed to be paid for time
       lost.

26 U.S.C. § 3231(e)(1)–(2) (1970). Thus, in the early 1970s, the RRTA

provided that compensation included remuneration for time lost,

provided a rule to calculate the amount paid for time lost on account of

personal injury, and contained the presumption that the entirety of a

personal injury payment was remuneration for time lost in the absence of

specific apportionment to other factors.

       Congress amended both of these subsections in 1975. See Act of

Aug. 9, 1975, Pub. L. No. 94-93, § 204, 90 Stat. 466, 466.                       First,

Congress amended 26 U.S.C. § 3231(e)(1) by changing “earned by” to

“paid to” and deleting the clause defining compensation to include

remuneration for time lost.        See 26 U.S.C. § 3231(e)(1) (Supp. 1975).

Amended § 3231(e)(1) provided that “ ‘compensation’ means any form of

money remuneration paid to an individual for services rendered as an

employee to one or more employers.” Id. Second, Congress changed the

first sentence of § 3231(e)(2), which related to a presumption that

payments made through the payroll were compensation, but did not

delete the language related to remuneration for time lost. 1              See id. §

3231(e)(2).


       1Following   the 1975 amendments, the full text of 26 U.S.C. § 3231(e)(2)
provided:
              (2) An employee shall be deemed to be paid compensation in the
       period during which such compensation is earned only upon a written
       request by such employee, made within six months following the
       payment, and a showing that such compensation was earned during a
       period other than the period in which it was paid. An employee shall be
       deemed to be paid “for time lost” the amount he is paid by an employer
                                            8

       Accordingly, although Congress deleted the “for time lost” language

from § 3231(e)(1), Congress retained the language in § 3231(e)(2) defining

payments for time lost and the presumption that the entirety of a

personal injury payment would be considered pay for time lost as long as

some part of the payment included pay for time lost and there was no

specific allocation to other factors. Therefore, albeit with one change, the

RRTA continued to address payments for time lost on account of

personal injury. 2

_______________________________
       with respect to an identifiable period of absence from the active service of
       the employer, including absence on account of personal injury, and the
       amount he is paid by the employer for loss of earnings resulting from his
       displacement to a less remunerative position or occupation. If a payment
       is made by an employer with respect to a personal injury and includes
       pay for time lost, the total payment shall be deemed to be paid for time
       lost unless, at the time of payment, a part of such payment is specifically
       apportioned to factors other than time lost, in which event only such part
       of the payment as is not so apportioned shall be deemed to be paid for
       time lost.
26 U.S.C. § 3231(e)(2) (Supp. 1975).
       2Speaking about the 1975 amendment, Senator Russell B. Long, Chairman of
the Senate Finance Committee, explained that:
       [It] essentially restores the practice existing up until this year when a
       new revenue ruling interpreted the law to require that these taxes be
       assessed as of the period when the wages were actually earned. This
       revenue ruling creates an administrative burden on railroad employers
       and provides a taxing basis which is inconsistent with the basis under
       which the Railroad Retirement Board credits wages to employee accounts
       for benefit computation purposes. This amendment will make the two
       procedures consistent in that for both tax assessment and benefit
       computation purposes wages will be considered to be earned as of the
       period when they are actually paid except that the employee may, at his
       option, request that these determinations be made on the basis of when
       the wages were actually earned.
See 121 Cong. Rec. 26759 (1975) (statement of Sen. Long). Thus, Senator Long’s
remarks indicate the 1975 amendments were designed primarily to fix confusion over
when wages were considered earned, as opposed to what could be considered wages or
compensation. See Atchison, Topeka & Santa Fe Ry., 628 F. Supp. at 1435–37
(collecting similar statements of congressmen and senators in concluding that, following
the 1975 amendments, the RRTA imposed taxes upon compensation to the extent and
at the rate of tax applicable when paid).
                                          9

       Congress deleted the remaining “for time lost” language from the

RRTA in 1983 as part of an overhaul to both the RRA and the RRTA. See

Railroad Retirement Solvency Act of 1983, Pub. L. No. 98-76, § 225, 97

Stat. 411, 424–27.         We have not uncovered any legislative history

indicating a reason for the deletion. 3 In any event, the salient point is

that, since 1983, the RRTA’s definition of compensation has not

contained any explicit language relating to payments for time lost on

account of personal injury or otherwise.             The RRTA also no longer

contains explicit language indicating whether compensation includes

payments for time lost, language setting forth the appropriate manner in

which to calculate the amount of a personal injury award constituting

payment for time lost, or language providing an allocation presumption.

See 26 U.S.C. § 3231(e) (2006).          In contrast, the RRA does.          See 45

U.S.C. § 231(h).

       In 1994, the IRS put out final regulations that would reflect the

changes to the RRTA since the 1960s.                   See Update of Railroad

Retirement Tax Act Regulations, 59 Fed. Reg. 66188 (Dec. 23, 1994) (to

be codified at 26 C.F.R. pt. 31). Prior to 1994, the IRS had promulgated

a regulation at 26 C.F.R. § 31.3231(e)–1(a)(4) that provided the definition

of compensation under the RRTA included pay for time lost. Id. One

commentator suggested deleting this regulation because Congress had

deleted the companion language from the RRTA in 1983. Id. The IRS

declined to do so. Id. The IRS noted that prior to the 1983 amendments,

the RRTA specifically provided for the inclusion of payments for time lost

         3Two House Reports accompanied the 1983 amendments. See H.R. Rep. No. 98–

30(I) (1983), reprinted in 1983 U.S.C.C.A.N. 729, 1983 WL 25317; H.R. Rep. No. 98–
30(II) (1983), reprinted in 1983 U.S.C.C.A.N. 813, 1983 WL 25318. Although the reports
contain thorough explanations of many changes to the RRA and the RRTA, neither
contains a discussion of why Congress removed the “for time lost” language from the
RRTA.
                                   10

in the definition of compensation and that the 1983 amendments

“significantly amended the definition of compensation,” such as by

“changing the inclusion of items to a ‘paid basis’ from an ‘earned basis’

and providing the present two tiered structure.” Id. The IRS concluded,

however, that “[t]he legislative history does not indicate that Congress

intended to exclude payments for time lost from compensation.” Id.

       The IRS regulation, before and after the 1994 update, provided

that “[t]he term compensation is not confined to amounts paid for active

service, but includes amounts paid for an identifiable period during

which the employee is absent from the active service of the employer.” 26

C.F.R. § 31.3231(e)–1(a)(3) (2013) (second emphasis added).          The

regulation further provides that “[c]ompensation includes amounts paid

to an employee for loss of earnings during an identifiable period as the

result of the displacement of the employee to a less remunerative

position or occupation as well as pay for time lost.”   Id. § 31.3231(e)–

1(a)(4) (emphasis added). Thus, under the IRS’s interpretation, the broad

RRTA language related to compensation still included payment for time

lost notwithstanding the 1975 and 1983 amendments.

       Similarly, the RRB has taken the position that payment for “time

lost” is subject to withholding under the RRTA and that the RRA’s

allocation rule applies for purposes of withholding under the RRTA. See

U.S. R.R. Ret. Bd., Railroad Retirement Service Credits and Pay for Time

Lost    3   (May    2011),    http://www.rrb.gov/opa/mmqa/1105.asp.

Specifically, the RRB noted that while situations involving pay for time

lost most commonly arise from personal injury settlements, they can also

result from FELA actions. Id. at 1–2. According to the RRB, “absent a

specific allocation amount, or a specific award amount for losses other

than earnings, the RRB will consider the entire amount of damages to be
                                     11

pay for time lost,” and “[a]s with all other compensation payments,

employers are responsible for the proper reporting of service and

compensation to the RRB, as well as tax and contribution obligations

under the Railroad Retirement Tax Act.”        Id. at 2.   The RRB further

provides that “pay for time lost is subject to taxation under the Railroad

Retirement Tax Act,” that “[p]ay for time lost is not . . . creditable on the

basis of when the payment is made, but to the period for which the

payment is allocated,” and that “[t]he employee’s portion of the railroad

retirement tax liability is usually withheld from the gross amount of the

award.” Id. at 3.

      Since 1994, Congress has amended the RRTA’s definition of

compensation four times, but none of these amendments pertain to

payment for time lost. Instead, Congress amended 26 U.S.C. § 3231(e) to

exclude Archer Medical Savings Accounts, health savings account

contributions, and certain qualified stock options.         See 26 U.S.C.

§ 3231(e)(10)–(12); see also American Jobs Creation Act of 2004, Pub. L.

108-357, Title II, § 251(a)(2), Title III, § 320(b)(2), 118 Stat. 1458, 1418,

1473; Medicare Prescription Drug Improvement and Modernization Act of

2003, Pub. L. 108-173, Title XII, § 1201(d)(2)(A), 117 Stat. 2066, 2477;

Consolidated Appropriations—FY2001, Pub. L. 106-554, § 1(a)(7) & App.

G [Title II, § 202(b)(5)], 114 Stat. 2763, 2763A–629; Health Insurance

Portability and Accountability Act of 1996, Pub. L. 104-191, Title III,

§ 301(c)(2)(A), 110 Stat. 1936, 2049.

      B. Treatment of the Jury Verdict.

      1. Positions of the parties. Phillips maintains that when a general

verdict is rendered, under Iowa law the district court cannot allocate any

portion of it to damages for time lost. According to Phillips, the district

court in effect altered or amended the general jury verdict by declaring
                                     12

that it should be presumed to include at least some amount of damages

for lost income. Phillips cites Ostrem v. State Farm Mutual Automobile

Insurance Co., 666 N.W.2d 544, 546 (Iowa 2003), for the proposition that

a district court has very limited authority to correct mistakes or errors in

jury verdicts. Phillips also cites an unpublished Iowa Court of Appeals

opinion for the proposition that when an Iowa jury enters a general

verdict, the district court has “no way of knowing how the jury

compensated [the plaintiff] for each element of damages.”           Cooney v.

Yahnke, No. 02–1051, 2003 WL 22438705, at *1 (Iowa Ct. App. Oct. 29,

2003) (unpublished opinion).

       Phillips criticizes the district court for taking into consideration an

affidavit submitted by the railroad’s paralegal that asserts, following

juror interviews, the jury awarded damages for Phillips’s lost wages.

Phillips argues that under Iowa Rule of Evidence 5.606 the mental

processes of jurors may not be penetrated except to determine whether

extraneous    prejudicial   information   or   another    outside    influence

improperly influenced any juror. Further, Phillips asserts the railroad’s

use of the paralegal’s affidavit amounts to triple hearsay.

       In support of his position, Phillips cites an unreported case of the

Missouri Court of Appeals, Mickey v. BNSF Railway, No. ED 98647, 2013
WL 2489832 (Mo. Ct. App. June 11, 2013) (unpublished opinion),

transfer to Missouri Supreme Ct. granted Oct. 1, 2013.              Relying on

Missouri law, the Missouri court held there was no presumption that a

general verdict necessarily contained an award for time lost under the

circumstances presented in that case. Id. at *4–5. This case is currently

on appeal to the Missouri Supreme Court.

       Phillips rejects the notion that the question is controlled by federal

law.   Phillips recognizes that under the RRA, 45 U.S.C. § 231(h)(2), a
                                    13

payment made by an employer with respect to a personal injury and

which includes pay for time lost, the entire amount is deemed to be

payment for time lost unless there is a specific apportionment to other

factors, but maintains the RRA does not apply to questions regarding

taxation.   According to Phillips, the RRTA governs tax questions, and

there is no provision in the RRTA, and also no IRS regulation interpreting

the RRTA, requiring that damages in general verdicts where lost income

is awarded be deemed entirely awards for lost income absent a specific

apportionment to other factors.

      The railroad argues the question of how to treat the general verdict

of the jury in this FELA case is controlled by federal law. See In re Estate

of Gearhart, 584 N.W.2d 327, 329–30 (Iowa 1998) (concluding a FELA

settlement should not have been apportioned under state law); Snipes v.

Chi., Cent. & Pac. R.R., 484 N.W.2d 162, 164 (Iowa 1992) (noting federal

law governs the measure of damages in a FELA case filed in state court).

The railroad notes the RRA’s language in 45 U.S.C. § 231(h)(2) deems an

entire payment constitutes payment for time lost absent a specific

allocation indicating otherwise.

      The railroad also relies on Jacques v. United States Railroad

Retirement Board, 736 F.2d 34 (2d Cir. 1984). In Jacques, the United

States Court of Appeals for the Second Circuit held that when a

complaint alleged and sought damages for “loss of services and earnings

in the past” the unallocated verdict is “for time lost” within the meaning

of the RRA. Id. at 39. According to the court, it was only necessary to

establish that a small part of the unallocated payment was for time lost

in order to deem the entire amount payment for time lost within the

meaning of 45 U.S.C. § 231(h)(2). Id.
                                    14

      If state law controls, as Phillips claims, the railroad asserts the

district court properly determined a part of the general verdict amounted

to payment for time lost.     The railroad notes the Nebraska Supreme

Court recently considered this precise question in Heckman, 837 N.W.2d

at 532. The Nebraska court concluded that, under state law, a general

verdict was presumed to include an element of all validly submitted

claims for damages, including lost income. Id. at 537–38.

      2. Discussion.    We agree with the railroad on this preliminary

issue. The parties have provided us with only cursory discussion on the

issue of whether state or federal law applies to determine the effect of the

general jury verdict, but we conclude resolution of the question of

whether state or federal law applies on this issue does not matter.

      If federal law controls, we agree with the railroad that the entire

judgment in this case should be considered remuneration for time lost.

The RRA expressly provides that if payments made with respect to a

personal injury include pay for time lost, the entire payment is deemed

pay for time lost for tax purposes, absent some allocation indicating

otherwise. 45 U.S.C. § 231(h)(2). It is not disputed that the jury was

instructed to consider damages for lost wages from the date of the injury

to the time of trial.

      While it is true there is no comparable provision in the RRTA, there

is no logical reason to conclude that such silence is an indication

Congress intended a different rule to apply for purposes of tax

withholding under the RRTA.       The Second Circuit reached a similar

result with respect to a personal injury settlement in Jacques. See 736

F.2d at 39. Jacques, however, is rather conclusory, and while we do not

rely too heavily on it, we nonetheless think the result in that case

represents the better view of the law.
                                     15

      In any event, even if Iowa law controlled the issue, we do not

believe Phillips has made the case for reversal of the district court. In

reaching this conclusion, we do not rely upon the railroad’s evidence

regarding the mental processes of the jury.         Instead, we rely upon

principles of law.

      Specifically, over a century ago, we held that a general verdict “is

decisive of all issues submitted not specially found by the jury, and

precisely as conclusive.” Schulte v. Chi., M. & St. P. Ry., 114 Iowa 89, 92,

86 N.W. 63, 64 (1901). The clear implication of Schulte is that as long as

a jury is instructed on a type of damages and there is substantial

evidence to support an award of damages, the court can presume at least

some portion of the award was for that type of damages.

      An instructive analogy may be found in our treatment of cases in

which a jury returns a general verdict in a negligence action, but at least

one specification of negligence was erroneously submitted to the jury. In

this circumstance, we presume the jury relied upon the faulty

specification of negligence and reverse the verdict for a new trial. E.g.,

Nichols v. Westfield Indus., Ltd., 380 N.W.2d 392, 397 (Iowa 1985). In

short, we assume the jury relied on all specifications of negligence and

that one faulty instruction taints the entire verdict.

      Here, we have the reverse situation of Nichols. There has been no

challenge to any of the jury instructions on the various elements of

damages. The jury returned a general verdict. The question is whether

the jury relied on each of the theories of damages in reaching its verdict.

Under Schulte, we think the answer is yes.

      Our view of state law is consistent with the conclusion of the

Nebraska Supreme Court in Heckman.           In Heckman, like this case, a

railroad employee was awarded damages in a FELA case via a general
                                     16

verdict for on-the-job injuries sustained while working for a railroad.

837 N.W.2d at 535. The Nebraska court noted that a state court could

rely upon state procedural rules, absent some direction from federal law,

and federal substantive law to determine the outcome of the case. Id. at

537. The Nebraska court then determined that under Nebraska law, the

general jury verdict was based at least in part on lost wages because the

employee had alleged lost wages in his complaint, had presented

substantial evidence at trial in support of the claim, and the trial court

had instructed the jury on the issue of lost wages. Id. at 538. Thus, the

Nebraska court concluded the general verdict should be considered

based, at least in part, on lost wages. Id. Although the Nebraska court

was construing Nebraska law, we think its reasoning tends to support

our conclusions under Iowa law.

      In sum, we conclude that regardless of whether the issue is

controlled by federal law or Iowa law, a general verdict carries a

presumption that the jury awarded damages on each element of damages

properly before it. Here, the jury was instructed to consider damages for

lost wages. Therefore, we hold the entire amount of the verdict in this

case should be considered payment for time lost.

      C. Treatment of Damages for Time Lost for Purposes of Tax

Withholding Under Federal Law.            We now turn to the question of

whether remuneration for time lost is subject to tax withholding under

the RRTA.

      1. Positions of the parties.   Phillips recognizes, under the RRA,

compensation means any form of remuneration, “including remuneration

paid for time lost as an employee.”        45 U.S.C. § 231(h)(1).   Phillips

maintains, however, that the RRA’s definition of compensation applies

only for the purpose of determining the distribution of benefits to a
                                    17

covered employee.    For determinations of the tax consequences of an

award, Phillips maintains the RRTA controls. Phillips further maintains

a statutory provision in the RRA should have no bearing on the

interpretation of the RRTA because the two statutes are codified twenty

titles apart in the United States Code.

      Here, according to Phillips, the plot thickens.     While the RRTA

formerly defined compensation in a similar manner to the RRA and

expressly included language pertaining to payments for time lost, he

notes, Congress eliminated such language from the RRTA. According to

Phillips, this statutory change decoupled the manner of calculating

benefits under the RRA from the manner of calculating taxes under the

RRTA.

      Phillips thus relies on the plain language of the statute and reads

it narrowly.   Under the RRTA’s current definition of compensation, he

maintains, compensation means only “any form of money remuneration

paid to an individual for services rendered as an employee to one or more

employers.”    26 U.S.C. § 3231(e)(1) (emphasis added).    Phillips claims

that while payments for hours actually worked constitute compensation

for services rendered, payments to an employee who is physically

incapable of working, or payments for time lost, cannot be payments for

services rendered under the RRTA. Phillips argues this interpretation is

necessary because Congress’s deletion of the language pertaining to

payments for time lost must mean something.             That something,

according to Phillips, is that amounts paid for lost income on account of

personal injury must be taken into account in the calculation of benefits

under the RRA, but are not taxable under the RRTA.

      Phillips recognizes the IRS has taken the position that the 1983

amendments do not affect the scope of compensation subject to
                                      18

withholding as lost income under the RRTA. See 26 C.F.R. § 31.3231(e)–

1(a)(4). He contends, however, that the IRS cannot resort to legislative

history to ignore the plain language of the RRTA unless it would lead to

an absurd result. See United States ex rel. Totten v. Bombardier Corp.,

380 F.3d 488, 494 (D.C. Cir. 2004) (remarking that under Lamie v. U.S.

Tr., 540 U.S. 526, 534, 124 S. Ct. 1023, 1030, 157 L. Ed. 2d 1024,

1033–34 (2004), it is inappropriate to consider legislative history unless

the disposition required by the text of the statute is absurd).

      The railroad responds by citing numerous authorities for the

proposition that lost income is subject to withholding under the RRTA

notwithstanding Congress’s amendments to 26 U.S.C. § 3231(e).              The

railroad cites a string of mostly federal cases to that effect. See, e.g., Chi.

Milwaukee Corp. v. United States, 35 Fed. Cl. 447, 455 & n.6 (1996). The

railroad also points to the IRS regulation interpreting 26 U.S.C. § 3231(e)

to include payments for time lost and the RRB’s interpretation to the

same effect.     See 26 C.F.R. § 31.3231(e)–1(a)(4); U.S. R.R. Ret. Bd.,

Railroad Retirement Service Credits and Pay for Time Lost 3.

      In addition, the railroad argues that even if these authorities are

not   entirely   convincing,   Congress    has   acquiesced    to   the   IRS’s

interpretation of the RRTA. The railroad notes Congress has opened the

hood of the RRTA a number of times over the years to tinker with some of

the wires, but has never taken action to repudiate the caselaw, the IRS

regulation, or the RRB’s interpretation of the tax treatment of payments

for time lost.

      2. Discussion.     We begin by recognizing that the question of

whether the railroad in this case properly withheld amounts for taxes

under the RRTA is a question of federal law. All parties recognize the

majority of federal authority comes to the result advocated by the
                                    19

railroad—that the entire amount of Phillips’s award is taxable under the

RRTA as compensation for time lost. The issue we confront is whether

that authority is sufficiently persuasive to follow or whether we should

embark on a different path.

      A few federal cases confront the issue we face in a meaningful

manner.    For example, a federal district court in Atchison, Topeka &

Santa Fe Railway discussed legislative history accompanying the 1975

amendments, but that court discussed the history with regard to the rate

applicable to the taxes and did not explain in any detail the reason for

Congress’s elimination of the “time lost” language from 26 U.S.C.

§ 3231(e)(1).   See 628 F. Supp. at 1435–37.        Similarly, in Chicago

Milwaukee Corporation, the Court of Federal Claims discussed, in a

footnote, both the 1975 and 1983 amendments in some length with

regard to the elimination of the “time lost” language, but its reasoning is

not very powerful.   See 35 Fed. Cl. at 455 n.6.     That court relied on

Atchison, Topeka & Santa Fe Railway for the proposition that the 1975

amendment “was intended solely to clarify that the RRTA tax was

assessed to the extent and at the rate applicable when paid, rather than

when earned,” and then noted the 1983 amendment was a technical

change to further accommodate the 1975 amendment. Id. The Court of

Federal Claims concluded that “[n]othing in the legislative history

indicates that Congress intended to change the substantive definition of

‘compensation.’ ” Id. “Rather,” the court continued, “Congress sought to

make compensation taxable to the extent and at the rate applicable when

paid.” Id. It further cited the IRS’s rejection of the notion that payment

for time lost was not taxable.    Id.    Neither of these cases, however,

analyzes in a meaningful way congressional acquiescence to the IRS’s

interpretation with respect to treatment of payments for time lost on
                                    20

account of personal injury. It is beyond dispute the plain language of the

RRTA once provided for payments for time lost on account of personal

injury, but no longer does.

      Both the railroad and the United States, as amicus curiae, cite a

number of cases in which the United States Supreme Court has declared

IRS regulations to be entitled to judicial deference as long as they are

reasonable. See Mayo Found. for Med. Educ. & Research v. United States,

562 U.S. 44, ___, 131 S. Ct. 704, 713–14, 178 L. Ed. 2d 588, 598–600

(2011); United States v. Cleveland Indians Baseball Co., 532 U.S. 200,

218–19, 121 S. Ct. 1433, 1444, 149 L. Ed. 2d 401, 417–18 (2001);

Chevron, U.S.A., Inc. v. Natural Res. Defense Council, Inc., 467 U.S. 837,

842–43, 104 S. Ct. 2778, 2781–82, 81 L. Ed. 2d 694, 702–03 (1984).

      The seminal case concerning deference to an administrative

agency’s reasonable interpretation of a statute is Chevron, 467 U.S. 837,

104 S. Ct. 2778, 81 L. Ed. 2d 694. “Chevron deference is appropriate

when an agency exercises its generally conferred authority to resolve a

particular statutory ambiguity and the resulting interpretation is based

on a permissible construction of the statute.” North Dakota v. U.S. Envtl.

Prot. Agency, 730 F.3d 750, 763 (8th Cir. 2013). In Mayo, the Supreme

Court found that

            [t]he principles underlying . . . Chevron apply with full
      force in the tax context . . . . Filling gaps in the Internal
      Revenue Code plainly requires the Treasury Department to
      make interpretive choices for statutory implementation at
      least as complex as the ones other agencies must make in
      administering their statutes.

562 U.S. at ___, 131 S. Ct. at 713, 178 L. Ed. 2d at 599; see BNSF Ry. v.

United States, 745 F.3d 774, 781 (5th Cir. 2014) (“[T]he Supreme Court

has made clear that IRS regulations may receive Chevron deference.”).
                                    21

      To determine if Chevron deference is appropriate:

      [W]e ask first whether “the intent of Congress is clear” as to
      “the precise question at issue.” If, by “employing traditional
      tools of statutory construction,” we determine that Congress’
      intent is clear, “that is the end of the matter.” But “if the
      statute is silent or ambiguous with respect to the specific
      issue, the question for the court is whether the agency’s
      answer is based on a permissible construction of the
      statute.” If the agency’s reading fills a gap or defines a term
      in a reasonable way in light of the Legislature’s design, we
      give that reading controlling weight, even if it is not the
      answer “the court would have reached if the question
      initially had arisen in a judicial proceeding.”

Regions Hosp. v. Shalala, 522 U.S. 448, 457, 118 S. Ct. 909, 915, 139
L. Ed. 2d 895, 903–04 (1998) (citations omitted) (quoting Chevron, 467

U.S. at 842, 843 & n.9, n.11, 104 S. Ct. at 2781 & n.9, 2782 & n.11, 81
L. Ed. 2d at 702, 703 & n.9, n.11).      Chevron deference is appropriate

“ ‘when it appears that Congress delegated authority to the agency

generally to make rules carrying the force of law, and that the agency

interpretation claiming deference was promulgated in the exercise of that

authority.’ ” Mayo, 562 U.S. at ___, 131 S. Ct. at 713, 178 L. Ed. 2d at

599 (quoting United States v. Mead Corp., 533 U.S. 218, 226–27, 121 S.

Ct. 2164, 2171, 150 L. Ed. 2d 292, 303 (2001)).

      Here, like in Mayo, the Treasury Department issued final

regulations related to the RRTA pursuant to explicit authorization to

“prescribe all needful rules and regulations for the enforcement” of the

Internal Revenue Code. 26 U.S.C. § 7805(a). The Supreme Court has

found such “express congressional authorizations to engage in the

process of rulemaking” to be “a very good indicator of delegation meriting

Chevron treatment.”   Mead, 533 U.S. at 229, 121 S. Ct. at 2172, 150

L. Ed. 2d at 305. The Treasury Department issued the rule after notice-

and-comment procedures, see Update of Railroad Retirement Tax
                                    22

Regulation, 58 Fed. Reg. 28366 (proposed May 13, 1993) (to be codified

at 26 C.F.R. pt. 31), which is considered a “significant” sign that the rule

is entitled to Chevron deference under the court’s precedents. Mead, 533

U.S. at 230–31, 121 S. Ct. at 2173, 150 L. Ed. 2d at 305–06; see, e.g.,

Long Island Care at Home, Ltd. v. Coke, 551 U.S. 158, 173–74, 127 S. Ct.
2339, 2350–51, 168 L. Ed. 2d 54, 68 (2007). We therefore find this case

is properly analyzed under Chevron.

      Next, we turn to Chevron’s two-step analysis. The first question is

“whether Congress has directly spoken to the precise question at issue.”

Chevron, 467 U.S. at 842, 104 S. Ct. at 2781, 81 L. Ed. 2d at 702–03. “If

the intent of Congress is clear, that is the end of the matter; for the

court, as well as the agency, must give effect to the unambiguously

expressed intent of Congress.”    Id. at 842–43, 104 S. Ct. at 2781, 81
L. Ed. 2d at 703. The Court will “employ the traditional tools of statutory

interpretation to determine whether the statute makes clear the intent of

Congress as to the meaning of the word [compensation]” in the RRTA.

North Dakota, 730 F.3d at 763; 26 U.S.C. § 3231(e).

      We will therefore look first at the statutory language itself.     “In

determining whether Congressional intent is clear (and, therefore,

deference not being accorded the agency), we . . . look first and foremost

to the language of the statute.” Martinez v. Mukasey, 519 F.3d 532, 543

(5th Cir. 2008); see also INS v. Cardoza-Fonseca, 480 U.S. 421, 432 n.12,

107 S. Ct. 1207, 1213 n.12, 94 L. Ed. 2d 434, 448 n.12 (1987)

(“Congress expresses its intent through the language it chooses.”). Here,

26 U.S.C. § 3231(e) defines compensation under the RRTA as, “any form

of money remuneration paid to an individual for services rendered as an

employee to one or more employers.” “Time lost” does not appear in the

current definition of compensation in the RRTA.         The language was
                                     23

removed from the definition of compensation in the RRTA by Congress in

1975 and 1983. This deletion, however, does not compel an assumption

that Congress intended the definition of compensation to exclude time

lost in the RRTA. Cf. Petit v. U.S. Dep’t of Educ., 675 F.3d 769, 789 (D.C.

Cir. 2012) (In reviewing the Department of Education’s interpretation of

the IDEA, the United States Court of Appeals for the District of Columbia

noted that they could not find any authority to support the appellants

contention that “an agency frustrates Congress’s intent by not attaching

disposition weight to an inference that can be drawn from unenacted

text.”); Edison Elec. Inst. v. U.S. Evntl. Prot. Agency, 2 F.3d 438, 451 (D.C.

Cir. 1993) (per curiam) (“[W]e need only note that the deletion of a word

or phrase in the throes of the legislative process does not ordinarily

constitute, without more, evidence of a specific legislative intent.”).

Further, we note that at least one other court has found the definition of

compensation, as used in 26 U.S.C. § 3231, inherently ambiguous. See,

e.g., BNSF Ry., 745 F.3d at 782 (where the Fifth Circuit found that

“ ‘compensation’ and ‘any form of money remuneration’ is inherently

ambiguous” as used in 26 U.S.C. § 3121, at least as applied to Non–

Qualified Stock Options).    Therefore, in looking only at the text of the

statute, no clear congressional intent can be discerned as to the meaning

of compensation in the RRTA.

      The Court will therefore “examin[e] the text of the statute as a

whole by considering its context, object, and policy,” Harmon Indus., Inc.

v. Browner, 191 F.3d 894, 899 (8th Cir. 1999) (internal quotation marks

omitted), to help determine Congress’s intent as to the meaning of

compensation in the RRTA. “In other words, the meaning of statutory

language, plain or not, depends on context.” Pelofsky v. Wallace, 102
F.3d 350, 353 (8th Cir. 1996) (internal quotation marks omitted). The
                                    24

Court in United Savings Association of Texas v. Timbers of Inwood Forest

Associates, Ltd., found that statutory terms are often “clarified by the

remainder of the statutory scheme—because the same terminology is

used elsewhere in a context that makes [their] meaning clear or because

only one of the permissible meanings produces a substantive effect that

is compatible with the rest of the law.” 484 U.S. 365, 371, 108 S. Ct.
626, 630, 98 L. Ed. 2d 740, 748 (1988) (citation omitted).

      Here, when examining the text of the statute as a whole in context,

including the statutory scheme of the RRTA, it is unclear whether

Congress intended to include time lost in the definition of compensation.

The RRA and the RRTA are inextricably interconnected because the latter

funds the former.      The RRA, which one court described as “the

expenditure side of the coin” and the RRTA “the revenue side,” Standard

Office Bldg. Corp., 819 F.2d at 1373, explicitly includes time lost in its

definition of compensation, 45 U.S.C. § 231(h)(1).     In a legal opinion

dated December 2, 2005, the RRB stated that “[t]his Office has long

recognized that in view of the substantial similarity between the

definitions of compensation under the RRA and RRTA, it is desirable,

absent controlling language to the contrary, to treat payments to

employees by employers in the same fashion under both statutes.” U.S.

R.R. Ret. Bd., Legal Op. L-2005-25: Qualified and Non-Qualified Stock

Options,   Compensation     Under    the    RRA    and       RRTA   (2005),

http://www.rrb.gov/blaw/digestcards.asp.       It would therefore seem

logical to read these two statutes in harmony to conclude that

compensation as used in the RRTA implicitly includes time lost.

      Because congressional intent is unclear when analyzed using the

statutory language itself and when considering the structure of the

statute as a whole, we next consider the legislative history of the
                                    25

definition of compensation in the RRTA to determine if it contains hints

as to the intention of Congress to remove time lost.        The legislative

history, as described above,

      reveals that the 1975 amendment was intended solely to
      clarify that the RRTA tax was assessed to the extent and at
      the rate applicable when paid, rather than when earned, as
      had been the case prior to 1975, and that the 1983
      amendment to the definition of compensation was a further
      ‘technical and conforming amendment’ designed to
      accommodate the 1975 change in the law from an “earned
      basis” to a “paid basis.”

Chi. Milwaukee Corp., 35 Fed. Cl. at 455 n.6 (citations omitted).

      Therefore, on one side Congress explicitly removed the phrase

“time lost” from the definition of compensation in the RRTA, which would

lead some to the conclusion that the phrase was intentionally excluded.

On the other hand, the RRA includes time lost in its definition of

compensation and the RRA is part of the context and statutory scheme

which courts look to in analyzing congressional intent.       Further, the

legislative history appears to conclude that amendments, which removed

the “time lost” language from the RRTA, did not intend to remove the

phrase from the meaning of compensation, although the legislative

history is generally unhelpful in clarifying Congress’s intent on this

precise issue.   Thus, when considering the statutory language, the

statutory scheme, and the legislative history of the definition of

compensation as used in the RRTA, we find congressional intent

ambiguous.    Accordingly, we turn to step two in Chevron’s analysis:

“whether the agency’s [interpretation] is based on a permissible
                                          26

construction of the statute.”        Chevron, 467 U.S. at 843, 104 S. Ct. at

2782, 81 L. Ed. 2d at 703. 4

        After a public hearing was held and written comments were

considered, final regulations updating the existing RRTA regulations were

adopted by the Treasury Department in December of 1994. See Update

of Railroad Retirement Act Regulations, 59 Fed. Reg. 66188.                       The

regulation determined that the 1983 revision to the RRTA did not intend

to change the definition of compensation to exclude payment for time

lost:

        Prior to the 1983 Act, statutory language specifically
        provided for the presumption and the inclusion of payments
        for time lost. In amending the definition of compensation,
        the 1983 Act did not reenact the statutory language. The
        legislative history does not indicate that Congress intended
        to exclude payments for time lost from compensation or
        negate the presumption that payments made through an
        employer’s payroll are compensation.

Id. 26 C.F.R. § 31.3231(e)–1(a)(4) provides that “[c]ompensation includes

amounts paid to an employee for loss of earnings during an identifiable

period as the result of the displacement of the employee to a less

remunerative position or occupation as well as pay for time lost.”

(Emphasis added.) Additionally, 26 C.F.R. § 31.3231(e)–1(a)(3) explains
compensation is not limited only to amounts earned or paid for active

employment service, as the definition also includes amounts earned or

paid for an “identifiable period during which the employee is absent from

the services of the employer.”



        4The Court made clear that it “need not conclude that the agency construction
was the only one it permissibly could have adopted to uphold the construction, or even
the reading the court would have reached if the question initially had arisen in a
judicial proceeding.” Chevron, 467 U.S. at 843 n.11, 104 S. Ct. at 2782 n.11, 81 L. Ed.
2d at 703 n.11.
                                        27

      We find the Treasury Department’s interpretation reasonable as

applied to the definition of compensation.          The IRS was aware of the

removal of the phrase “time lost” from the definition of compensation

from the statute and, after analyzing the legislative history, determined

that Congress did not intend to “exclude payments for time lost from

compensation.”    26 C.F.R. § 31.3231(e)–1(a)(4).        Although the RRTA’s

definition of compensation may exclude the phrase “time lost,” we

conclude that time lost properly falls within the RRTA’s definition of

compensation as interpreted by the Treasury Department in 26 C.F.R.

§ 31.3231(e)–1(a)(4) and is thus properly taxed as compensation under

the RRTA.

      Further, this interpretation is supported by at least one IRS

document     describing   time   lost    in   the    context   of    the   RRTA.

“Interpretations such as those in opinion letters—like interpretations

contained in policy statements, agency manuals, and enforcement

guidelines, all of which lack the force of law—do not warrant Chevron-

style deference. . . . [They] are entitled to respect . . . to the extent that

[they] have the power to persuade.” Christensen v. Harris County, 529
U.S. 576, 587, 120 S. Ct. 1655, 1662–63, 146 L. Ed. 2d 621, 631 (2000)

(citations omitted) (internal quotation marks omitted); see, e.g., I.R.S.

Instructions for Form CT-1, Employer’s Annual Railroad Retirement Tax

Return, Cat. No. 16005H (Nov. 25, 2013) (defining compensation as

“payment in money, or in something that may be used instead of money,

for services performed as an employee of one or more employers [and]

includ[ing] payment for time lost as an employee”).                 We find this

interpretation useful and compatible with the IRS’s interpretation of

compensation in 26 C.F.R. § 31.3231(e)–1(a)(4).
                                       28

      Moreover, this conclusion finds support in the RRA’s interpretation

of compensation to include time lost in its own statute and regulations.

See 45 U.S.C. § 231(h)(1); 20 C.F.R. § 211.2(b)(2); 20 C.F.R. § 211.3(a) (“A

payment made to an employee for a period during which the employee

was absent from the active service of the employer is considered to be

pay for time lost and is, therefore, creditable compensation.”). The RRB

has also consistently held that the RRTA’s definition of compensation

includes time lost. See U.S. R.R. Ret. Bd., Railroad Retirement Service

Credits and Pay for Time Lost 3; U.S. R.R. Ret. Bd., Pay for Time Lost from

Regular Work, Form 1B–4, at 8 (1996), http://www.rrb.gov/forms/

PandS/Misc/ib4.asp (“All compensation under the Railroad Retirement

Tax Act (RRTA) is subject to the Tier I and Tier II tax rates and the

annual maximum earnings bases in effect when the payment is made.

This is also true of pay for time lost.”); U.S. R.R. Ret. Bd., Railroad

Retirement Service Credits and Pay for Time Lost 3 (“As with all

compensation, pay for time lost is subject to taxation under the Railroad

Retirement Tax Act at the tier I and tier II tax rates . . . .”).

      Additionally, other courts have held that time lost is included in

the definition of compensation in the RRTA.           The Nebraska Supreme

Court in Heckman found that a general verdict in a FELA case was

presumed to be for time lost and the entire award was subject to RRTA

withholding taxes. 837 N.W.2d at 543 (“Under the RRA, the entire award

is compensation subject to RRTA taxes that must be paid by the

employer.”). In Chicago Milwaukee Corporation, the Court analyzed why

time lost was removed from the RRTA and concluded that “the 1975

amendment was intended solely to clarify that the RRTA tax was

assessed to the extent and at the rate applicable when paid” and “the

1983 amendment to the definition of compensation was a further
                                     29

‘technical and conforming amendment’ designed to accommodate the

1975 change in the law from an ‘earned basis’ to a ‘paid basis’ ” and

substantively, compensation was still to include payment for time lost.

35 Fed. Cl. at 455 n.6 (citations omitted).

      The Chicago Milwaukee Corporation court’s interpretation of the

statute and legislative history is similar to that of the IRS and further

evidences the reasonableness of the Treasury Regulation.           See also

Hance v. Norfolk S. Ry., 571 F.3d 511, 523 (6th Cir. 2009) (“The Railroad

Retirement Tax Act and its accompanying regulations also require an

employer to pay Tier I and Tier II taxes on all ‘compensation’ to

employees, including payment ‘for time lost.’ ”).

      For the above reasons, we conclude that the definition of

compensation to include time lost as interpreted by the Treasury

Department in 26 C.F.R. § 31.3231(e)–1 is reasonable, and thus, time

lost is properly taxed as compensation under the RRTA.

      D. Employer Entitlement to Order of Satisfaction When

Employer Has Withheld Taxes but Not Remitted Them to the IRS.

Phillips contends that even if the railroad prevails on its substantive legal

interpretation of the RRA and RRTA, it is still not entitled to an order of

satisfaction of the judgment in this case.      According to Phillips, the

railroad admitted before the district court that although it had withheld

the proper amounts under the RRTA for taxes, it had not yet paid the

amount to the IRS. As a result, Phillips argues there has been only a

partial satisfaction of judgment.

      The railroad responds that it has paid Phillips the full amount

owed to him under the judgment. The railroad states it has now paid the

necessary amounts to the IRS via quarterly payments, an assertion not

contested by Phillips on appeal.
                                      30

      The district court did not rule upon this issue, and the plaintiffs

did not file an Iowa Rule of Civil Procedure 1.904 motion seeking to

expand the conclusions of the district court.           Thus, a substantial

question of error preservation is present. In any event, the railroad is

required by law to withhold amounts due for taxes under the RRTA. We

do not view compliance with the law in withholding of taxes as an

impediment to a satisfaction of judgment. By law, Phillips is not entitled

to payment of these amounts. Phillips having received all that was due,

the railroad is entitled to an order of satisfaction from the district court.

      III. Conclusion.

      For the reasons expressed above, we affirm the judgment of the

district court.

      AFFIRMED.